                                 Exhibit 2
   Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 1 of 26




              I N T HE U N I TE D ST AT E S DI ST RI C T F OR
                 T H E W E ST ER N DI STR IC T OF TE XAS
                       SA N A N T ONI O DIV I SI ON

J OE H OLC OMB E , et. al,              §         N O. 5 :1 8 -C V- 00 55 5 -X R
                                        §
Plaintiffs                              §   Consolidated with:
                                        §   5:18-cv-00712-XR (Vidal)
                                        §   5:18-cv-00881-XR (Uhl)
vs.                                     §   5:18-cv-00944-XR (Ramsey)
                                        §   5:18-cv-00949-XR (McNulty)
U N I TE D ST A TE S OF                 §   5:18-cv-00951-XR (Wall)
A MER IC A ,                            §   5:18-cv-01151-XR (Amador)
                                        §   5:19-cv-00184-XR (Brown)
Defendant                               §   5:19-cv-00289-XR (Ward)
                                        §   5:19-cv-00506-XR (Workman)
                                        §   5:19-cv-00678-XR (Colbath)
                                        §   5:19-cv-00691-XR (Braden)
                                        §   5:19-cv-00706-XR (Loodkngbill)
                                        §   5:19-cv-00714-XR (Solis)
                                        §   5:19-cv-00715-XR (McKenzie)
                                        §   5:19-cv-00805-XR (Curnow)
                                        §   5:19-cv-00806-XR (Macias)



      PLAIN TIFFS’ FIR ST R E Q UEST FO R PR OD UC TION

       To:   Defendant, United States of America, by and through its

attorneys PAUL STERN, United States Department of Justice, Three

Constitution Square, 175 N Street, N.E., Washington, DC 20002.

       From: Plaintiffs, McNulty, et. al, 5:18-cv-00949-XR; Wall, et. al, 5:18-

cv-00951-XR; Solis, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-00715-

XR.


                                        1 of 26
   Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 2 of 26




      Pursuant to Rule 26 and Rule 34 of the Federal Rules of Civil

Procedure, please produce true and correct copies of any evidence responsive

to the attached Requests for Production. If you object to these requests, the

objection must state whether any responsive materials are being withheld

based on that objection. Fed. R. Civ. P. 34(b)(2)(C).

      Place for Production: The items requested are to be produced at the

law offices of Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham,

& Jacob PLLC, 7500 Rialto Blvd, Bldg. Two, Ste 250, Austin, Texas 78735.



                  AN SWER D UE IN TH IR TY D AYS

      Pursuant to Rule 34(b)(2) of the Federal Rules of Civil Procedure,

please answer the following Requests within thirty (30) days after service of

this discovery requests.



                              D EFIN ITION S

      Please see W.D. Tex. Local Rule CV-26(b):

      (1) Communication. The term “communication” means the transmittal

of information (in the form of facts, ideas, inquiries or otherwise).

      (2) Document. The term “document” is defined to be synonymous in

meaning and equal in scope to the usage of this term in Federal Rule of Civil

Procedure 34(a). A draft of a nonidentical copy is a separate document within

the meaning of this term.

                                         2 of 26
   Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 3 of 26




      (3) Identify (With Respect to Persons). When referring to a person, to

“identify” means to give, to the extent known, the person’s full name, present

or last known address, e-mail address, and telephone number, and when

referring to a natural person, additionally, the present or last known place of

employment. Once a person has been identified in accordance with this

subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

      (4) Identify (With Respect to Documents). When referring to

documents, “to identify” means to give, to the extent known, the (i) type of

document; (ii) general subject matter; (iii) date of the document; and (iv)

author(s), addressee(s), and recipient(s).

      (5) Parties. The terms “plaintiff” and “defendant” as well as a party’s

full or abbreviated name or pronoun referring to a party mean the party and,

where applicable, its officers, directors, employees, partners, corporate

parent, subsidiaries or affiliates. This definition is not intended to impose a

discovery obligation on any person who is not a party to the litigation.

      (6) Person. The term “person” is defined as any natural person or

business, legal or governmental entity or association.

      (7) Concerning. The term “concerning” means relating to, referring to,

describing, evidencing or constituting.

      (8) Plaintiffs. The term “Plaintiff” or “Plaintiffs” refers to any Plaintiff

in the following causes of action: McNulty, et. al, 5:18-cv-00949-XR; Wall, et.
                                          3 of 26
   Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 4 of 26




al, 5:18-cv-00951-XR; Solis, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-

00715-XR.

      (9) Sutherland Springs shooting. The term “Sutherland Springs

shooting” means the mass shooting at the First Baptist Church in Sutherland

Springs, Texas perpetrated by Devin Kelley on November 5, 2017.



Respectfully Submitted,

 /s/ Jason P. Steed                          /s/ Jamal K. Alsaffar
 Jason P. Steed                              Jamal K. Alsaffar
    JSteed@kilpatricktownsend.com               JAlssaffar@nationaltriallaw.com
    Texas Bar No. 24070671                      Texas Bar No. 24027193
 Kilpatrick Townsend & Stockton              Tom Jacob
 LLP                                            TJacob@nationaltriallaw.com
    2001 Ross Avenue, Suite 4400                Texas Bar No. 24069981
    Dallas, TX 75201                         Whitehurst, Harkness, Brees,
    Office 214-922-7112                      Cheng, Alsaffar & Higginbotham &
    Fax 214-853-5731                         Jacob PLLC
     Counsel for Vidal, McNulty, and Wall       7500 Rialto Blvd, Bldg. Two, Ste 250
                                                Austin, TX 78735
                                                Office 512-476-4346
                                                Fax 512-476-4400
                                                  Counsel for Vidal, McNulty,
                                                  and Wall




                    C ER TIFIC ATE O F SER VI C E

      By our signatures above, we certify that a copy of this request for

production has been sent to the following on August 1, 2019, via email and by

USPS certified mail, return receipt requested.
                                       4 of 26
Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 5 of 26




JOSEPH H. HUNT                               JOHN PANISZCZYN
Assistant Attorney General                   Civil Chief
United States Dept. of Justice               United States Attorney’s Office
Civil Division                               Western District of Texas

JOHN F. BASH                                 JAMES G. TOUHEY, JR.
United States Attorney                       Director, Torts Branch
Western District of Texas                    United States Dept. of Justice
                                             Civil Division

KIRSTEN WILKERSON                            STEPHEN E. HANDLER
Assistant Director, Torts Branch             Senior Trial Counsel, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division

PAUL DAVID STERN                             STEPHEN TERRELL
Trial Attorney, Torts Branch                 Trial Attorney, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division
CLAYTON R. DIEDRICHS                         JAMES E. DINGIVAN
Assistant United States Attorney             Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                   5 of 26
     Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 6 of 26




             R EQU ESTS FOR PRO DU C T ION TO
        D EFEN DAN T, U N ITED ST ATES OF AMER ICA

       Please produce true and correct copies of the following, including such

data or information that exists in electronic form:

1.     Any document referenced in your initial disclosure under Fed. R. Civ.
       P. 26(a)(1)(A)(i) to (iv) and not already produced in this case.

2.     If you contend that Plaintiffs did not timely present their claims to the
       appropriate federal agency, produce evidence supporting your
       contention.

3.     Evidence supporting your contention, if any, that Plaintiffs have not
       performed all conditions precedent to filing suit, or that all conditions
       precedent for Plaintiffs to file suit have not occurred.

4.     Date-stamped claim forms that have been presented by any Plaintiff to
       any agency of the United States Government.

5.     Social media posts, messages, photographs, or other evidence created
       by the Defendant, or a current or former employee, agent, or
       representative of the Defendant, concerning this case.

6.     All incident or occurrence reports concerning the Sutherland Springs
       shooting.

7.     Any photograph, video recording, or audio recording, including any
       such data or information that exists in electronic or magnetic form,
       concerning the Sutherland Springs shooting, or the Plaintiffs.

8.     Documents originating from or obtained from any state or federal
       governmental unit or agency concerning any Plaintiff or the
       Sutherland Springs shooting.

9.     Documents originating from or obtained from any employer or former
       employer concerning any Plaintiff.



                                         6 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 7 of 26




10.     Documents originating from or obtained from any educational
        institution or teacher concerning any Plaintiff.

11.     Written statements, declarations, or admissions of any Plaintiff,
        including all documents in your possession written or signed by any
        Plaintiff.

12.     Depositions, affidavits, or statements—whether in written form, audio
        recording, or video recording—of any person you have disclosed as a
        possible witness or expert in this litigation, or any person you believe
        likely to have discoverable information.

13.     The title page(s) and the specific pages from each document, book,
        treatise, periodical, paper, abstract, journal, magazine, newspaper,
        newsletter and/or pamphlet, unpublished research (for unpublished
        research all papers, abstracts, posters concerning said unpublished
        research, and all documents containing methodology, data, and/or
        conclusions from such unpublished research) that any witness who you
        may call to testify at deposition, trial, or by affidavit may rely upon or
        use for any claim or defense of any party in this lawsuit.

14.     Documents, photographs, video, or other tangible things, including any
        such data or information that exists in electronic or magnetic form,
        that has been shown or provided by you to any person that has been
        identified as having knowledge of relevant facts, or has been shown or
        provided to you from any person that has been identified as having
        knowledge of relevant facts.

15.     A copy of each of your testifying experts’ (both retained and non-
        retained) entire file concerning this lawsuit, including the most current
        version of the expert’s curriculum vitae and/or resume, if not already
        provided in your Fed. R. Civ. P. Rule 26(a)(2)(B) disclosures.

16.     All working papers, notes, calculations, diagrams, photographs,
        models, exhibits, and other documents, including reports and factual
        observations, prepared or reviewed by any expert (retained or non-
        retained) who may testify at trial, deposition or by affidavit, if not
        already provided in your Fed. R. Civ. P. Rule 26(a)(2)(B) disclosures.

                                         7 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 8 of 26




17.     All treatises, rules, regulations, guidelines, statutes, policies,
        procedures, and any other material considered in forming an opinion
        by any expert who may testify at trial, if not already provided in your
        Fed. R. Civ. P. Rule 26(a)(2)(B) disclosures.

18.     All invoices, bills, fee schedules, and other billing materials for each
        expert you have retained to testify at trial, if not already provided in
        your Fed. R. Civ. P. Rule 26(a)(2)(B) disclosures.

19.     All products, medical devices, illustrations, reconstructions,
        animations, and/or computer graphics you may refer to, rely upon,
        demonstrate, explain to the trier of fact, and/or offer into evidence at
        the trial of this cause.

20.     If you have a theory, belief, contention, opinion, or knowledge
        regarding cause(s) of the injuries sustained by Plaintiffs made the
        subject matter of this lawsuit, produce a true and correct copy of all
        evidence that supports such theory, belief, contention, opinion, or
        knowledge, including any such data or information that exists in
        electronic or magnetic form.

21.     If you have a theory, belief, contention, opinion, or knowledge
        regarding the type, extent and/or valuation of Plaintiffs’ damages,
        produce a true and correct copy of all evidence that supports such
        theory, belief, contention, opinion, or knowledge, including any such
        data or information that exists in electronic or magnetic form.

22.     If you contend that any Plaintiff or any third person or entity was
        negligent, or caused, and/or contributed to the injury and/or damages
        claimed by Plaintiffs in this lawsuit, please provide the documents or
        evidence that supports such contention.

              Request for Production #22 includes evidence concerning
              the Fourth, Seventh, and Fourteenth Defenses raised in
              your Answer. See ECF Doc. #106, at 2, 4.

23.     If you contend that any Plaintiff failed to mitigate damages in this
        lawsuit, please provide a true and correct copy of all evidence that
        supports such contention.
                                         8 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 9 of 26




24.     If you contend any non-human cause of Plaintiffs damages exists that
        caused or contributed to the injury or damages claimed by Plaintiffs in
        this lawsuit, please provide a true and correct copy of any evidence
        that supports such contention.

25.     If you contend that a superseding or intervening cause of Plaintiffs
        damages exists, please provide true and correct copies of any evidence
        that supports your contention.

26.     If you contend that the discretionary-function exception to the Federal
        Tort Claims Act, 28 U.S.C. § 2680(a) bars this lawsuit, please provide
        documents or evidence that supports such a contention.

              Request for Production #26 includes documents or
              evidence concerning the Thirteenth Defense raised in
              your Answer. See ECF Doc. #106, at 4.

27.     Documents or tangible things obtained from nonparties to this suit
        that are relevant to the claims and defenses of any party to this
        lawsuit, including but not limited to, films, reports, or other records
        obtained via Deposition on Written Questions, Subpoena, and/or any
        written authorization.

28.     Documents or evidence concerning any offset, subrogation, lien, and/or
        other reimbursement amounts claimed by the United States that may
        be asserted against any monetary amount recovered by Plaintiffs in
        this lawsuit.

29.     Fingerprint cards, fingerprint data, and final disposition reports—
        electronic form or otherwise—concerning Devin Kelley while he was
        enlisted in the Air Force.

30.     Documents which contain or reflect the policies, procedures, checklists,
        and rules in effect between June 9, 2011 and November 5, 2017
        concerning the reporting requirements or other requirements of the
        Lautenberg Amendment to the Gun Control Act, Brady Handgun
        Violence Prevention Act, or any other law that concerns the prohibition
        of the transfer of a firearm.

                                         9 of 26
Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 10 of 26




        Request for Production #30 includes a request for policies,
        procedures, or rules that were followed by the Armed
        Forces, the Air Force, the Air Force Security Forces, and
        Air Force Office of Special Investigations (AFOSI),
        between June 9, 2011 and November 5, 2017, which
        governed the reporting requirements by Law Enforcement
        Agencies to the Federal Bureau of Investigations (FBI),
        FBI Criminal Justice Information Services (CJIS),
        Defense Manpower Data Center (DMDC), National Crime
        Information Center (NCIC), Defense Incident-Based
        Reporting System (DIBRS), or any other database which
        could or should be used to meet the requirements of the
        Lautenberg Amendment to the Gun Control Act, Brady
        Handgun Violence Prevention Act, or any other law which
        directly concerns the prohibition of the transfer of a
        firearm due to disqualifying factors.

        Request for Production #30 includes, but is not limited to,
        those referenced in DODIG-2019-030 such as:

           a) Air Force Instruction 31-118 as referenced on page
              51 and footnote 79;

           b) Air Force Instruction 31-115 as referenced in
              footnotes 61 and 76;

           c) Air Force Instruction 31-205 as referenced in
              footnotes 25, 35, 63, 80, 84, pages 40, 52, 77, and
              78;

           d) Air Force Instruction 31-206 as referenced on pages
              51, 68, 71, footnotes 61, and 76;

           e) Air Force Instruction 51-201 as referenced in
              footnote 40;

           f) AFOSI Handbook 71-105 as referenced on pages 35,
              41, 53, 63, 64 and 73;

           g) AFOSI Manual 71-118 Volume 4 as referenced on
              pages 53, 63, and 73;
                                 10 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 11 of 26




                  h) AFOSI Manual 71-121 as referenced on pages 35,
                     36, 37, 38, 40, 41, 42, 54, 63, 64, 65, 66, 73, 81, 82,
                     83, 85, 87, 88, footnotes 36, 41, 88 and 96;

                  i) DoD Instruction 6400.06 as referenced in footnote
                     18 of DODIG-2019-030;

               Request for Production #30 further includes Air Force
               Instruction 51-202, DoD Instruction 7730.47, and DoD
               Instruction 5505.11.

31.      In the event that any documents responsive to Request #30 are no
         longer in existence for the June 9, 2011 to November 5, 2017 period,
         please produce responsive documents for the next later date for which
         such documents exist.

32.      Unredacted Inspector General Reports concerning the subject matter
         made the basis of this lawsuit, including the Sutherland Springs
         Shooting.

               Request for Production #32 is intended to include, but is
               not limited to, unredacted Department of Defense
               Inspector General Report No. DODIG-2019-030 (Dec. 6,
               2018), DODIG-2018-035 (Dec. 4, 2017), DODIG-2015-081
               (Feb. 12, 2015), and DODIG-2015-011 (Oct. 29, 2014).
               This request is further intended to include, but not
               limited to, the unredacted reports referenced in the
               Inspector General’s Report No. DODIG-2019-030 at pages
               55 to 60.

33.      Transcripts, recordings, notes, memorandum, or other documents
         reflecting the content or substance of witness statements, or
         statements by any person involved in the investigation of Devin
         Patrick Kelley, gathered in the preparation of the DoD Office of
         Inspector General’s Report 2019-030.

               Request for Production #33 is intended to include, but is
               not limited to, a request for recordings, notes,
               memorandum, and transcripts of:

                                          11 of 26
Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 12 of 26




           a) interviews conducted by the Air Force Office of
              Special Investigations Investigator General (AFOSI
              IG) investigators, as noted in DODIG-2019-030 on
              page 2, footnote 3;

           b) the subject interview of Kelley referenced on pages
              9, 72, and 73;

           c) the interviews of Tessa Kelley referenced on page
              16 and footnote 23, as well as the documented
              discussion with Tessa Kelley that is referenced on
              page 10;

           d) the interview of the redacted party referenced on
              page 17;

           e) the interviews of friends and family of Kelley and
              Tessa Kelley as referenced on pages 19,103, and
              107 paragraph 2;

           f) the interviews listed as Witness Interview 1, 2, and
              3 cited on page 20;

           g) the interviews of ex-girlfriends of Kelley as listed in
              redacted form on pages 21 and 22;

           h) the interview of the former superintendent
              referenced in footnote 72 on page 66;

        Additionally, Request for Production #33 is intended to
        include, but is not limited to, a request for copies of
        recordings and transcripts of interviews conducted by the
        Office of Inspector General. This includes, but is not
        limited to:

           a) the questioning of law enforcement agencies and
              other witnesses whose statements are referenced in
              footnote 13 on page 10, page 11, footnote 29 on page
              21;



                                  12 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 13 of 26




                  b) interviews of AFOSI personnel referenced on page
                     65, 66, 74, 75, 82, 83, 84, 85, 88, 89, footnote 98 on
                     page 91, page 91 paragraph 2, page 92, page 93, 94,
                     95, 96, 97, and 98;

                  c) interviews of 49th Security Forces Squadron
                     personnel referenced on pages 69, 70, 79, 80, 90, 98,
                     99;

                  d) the interview of the HAFB Staff Judge Advocate on
                     page 71;

                  e) the interview of the Chief of Military Justice at the
                     Holloman AFB Staff Judge Advocate office also on
                     page 71;

                  f) the Air Force Security Forces Center Action Officer
                     interview referenced on page 99;

                  g) the Curriculum Control Model Manager at the
                     Naval Corrections Academy interview also
                     referenced on page 99;

                  h) interviews performed by Comal County Sherriff’s
                     Office, as noted on page 29; and

                  i) the interviews conducted by 49th Security Forces
                     Squadron investigators as noted on pages 12 and
                     37.

34.      All transcripts, recordings, emails, notes, memorandum, or other
         documents reflecting the communication sent or received concerning
         Devin Kelley, the investigation of Devin Kelley, or the DoD Office of
         Inspector General’s Report 2019-030.

               Request for Production #34 is intended to include, but is
               not limited to, communication referenced in the DODIG-
               2019-030 Report, such as:




                                         13 of 26
Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 14 of 26




           a) the communication by the Secretary of Defense
              requesting the DoD Inspector General to
              investigate as referenced on pages 2 and 45;

           b) the communication with the Under Secretary of
              Defense for Personnel and Readiness and the
              USAF as referenced on page 4 footnote 4 and pages
              117 and 118;

           c) the notification by Children, Youth, and Families
              Department to AFOSI as referenced on page 9;

           d) the contact made by Registered Nurse at
              Providence Hospital referenced on page 10;

           e) the report of assault from the USAF Reserve
              leadership referenced on page 10;

           f) communication by or to 49th Squadron Forces
              contacting AFOSI referenced on page 10;

           g) the communication that contained to briefing of the
              Staff Judge Advocate by 49th Security Forces
              Squadron as referenced on page 13;

           h) records of Tessa Kelley providing the recording of
              Kelley’s confession to his First Sargent or other
              Government employees or agents, or the
              subsequent transmission to AFOSI Detachment
              225 as referenced on page 16;

           i) communication between Kelley’s chain-of-command
              and Peak Behavioral Health Services, including
              those referenced on page 16;

           j) emails to and from FBI CJIS Criminal History
              Information and Policy Unit Program analysts,
              including those referenced on page 18;




                                 14 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 15 of 26




                  k) the report of the AFOSI investigation sent to the
                     49th Mission Support Group Commander and Staff
                     Judge Advocate as referenced on page 24;

                  l) contacts made by or to the FBI, including those
                     referenced on page 25;

                  m) the receipt of the Report of Result of Trial by
                     AFOSI as referenced on page 27;

                  n) Facebook messages, including the Facebook
                     message screenshot sent by Kelley’s former
                     supervisor referenced on pages 30 and 44, and any
                     communication by the former supervisor about the
                     Facebook messages referenced on those pages;

                  o) AFOSI notification to the 49th Logistics Readiness
                     Squadron as referenced on page 35;

                  p) the May 15th email referenced on page 39;

                  q) communications with Peak Behavioral Hospital,
                     including the record of the May 15th contact with
                     Peak Hospital that is referenced on page 40;

                  r) the record of Holloman AFB Base Exchange
                     notification to AFOSI Detachment 225 of the June
                     7th gun order as referenced on page 40;

                  s) communications with ATF, including the
                     Consultation with ATF as referenced on page 103;
                     and

                  t) the contact with the FBI’s NCIC Federal Liaison as
                     referenced on page 105.

35.      Transcripts, recordings, or other documents concerning, created, or
         collected in the investigation of Devin Patrick Kelley by the AFOSI.

               Request for Production #35 is intended to include a
               request for copies of investigative files under AFOSI Case

                                         15 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 16 of 26




               No. 225-C-128-G-32329111651413, or equivalent archived
               file or file held by the Air Force or AFOSI Headquarters,
               including recordings and transcripts of interviews
               conducted by AFOSI, all Investigation and Information
               Management System (I2MS) case management files,
               checklists, and files noting review as referenced in DOD-
               IG-2019-030 Report (Pages 9, 12, 16, 17, 19-22, 24, 27 35-
               42, 43; Footnotes 3, 11, 23, 41, 72).

36.      Transcripts, recordings, other documents or evidence concerning,
         created or collected in the investigation of Devin Patrick Kelley by the
         49th Security Forces Squadron.

               Request for Production #36 is intended to include a
               request for copies of investigative files held under SFMIS
               Case No. I20120200128, including but not limited to,
               recordings and transcripts of witness interviews
               conducted by the 49th Security Forces Squadron
               investigators as noted in DODIG-2019-030 (Page 12,
               Footnote 17).

37.      Transcripts, recordings, or other documents concerning, gathered, or
         created by the DoD Office of Inspector General investigators in the
         preparation of the DoD Office of Inspector General’s Report 2019-030.

               Request for Production #37 is intended to include, but is
               not limited to, a request for copies of:

                   a) Kelley’s criminal history, medical and mental
                      health records, Kelley’s admitting records at Peak
                      Behavioral Health Services (PBHS), Kelley’s
                      student training report as referenced on page 7;

                   b) Kelley’s USAF Drug and Alcohol Abuse Certificate
                      as referenced on page 5;

                   c) Records of disciplinary action, including reports
                      containing disciplinary actions taken by the USAF
                      prior to Kelley’s confinement and court-martial as
                      referenced on pages 7, 8, 36, 37, and 38;
                                         16 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 17 of 26




                  d) Kelley’s No-Contact Order as referenced on pages
                     13, 37, 104, 105, and in footnote 21;

                  e) Kelley’s Pretrial Confinement (PTC) package as
                     referenced on pages 18 and 40;

                  f) PTC appeal package as referenced on page 15;

                  g) PTC Memorandum as referenced on page 23 and
                     footnote 31;

                  h) all Article 32 Hearing documents as referenced on
                     page 23;

                  i) Kelley’s Military Protective Order (DD Form 2873)
                     as referenced on pages 3, 41, and 104;

                  j) Kelley’s Pretrial Agreement as referenced on pages
                     24 and 32;

                  k) confinement records as referenced on pages 25 and
                     106;

                  l) Memos concerning Kelley, including those
                     referenced on pages 14, 18, and 40;

                  m) all ATF Forms 4473 submitted in connection to
                     Devin Kelley as referenced on pages 30, 31, 32, and
                     footnote 49;

                  n) the Report of Result of Trial as referenced on, pages
                     25, 27, 42, and 110;

                  o) the AFOSI closing checklist as referenced on page
                     81; and

                  p) the Interview Record as referenced on pages 72, 74,
                     and 109.

38.      Documents, files, policies, and procedures—electronic or otherwise—
         that show the Air Force and DoD complied with the following as stated
         in DODIG-2018-35 (page 5):
                                        17 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 18 of 26




               “Finally, the April 15, 2012, DoDI 5505.11 revision required the
               submission of all fingerprints to the FBI electronically. If no
               electronic submission capability existed at the LEO, the revision
               required the development of procedures to convert fingerprints
               from a hard copy FD-249 to an electronic format.”

39.      Documents, files, policies, procedures—electronic or otherwise—that
         establish whether Holloman Air Force Base had digital fingerprint
         scanners in place and in use during the relevant time at issue in this
         case. If Holloman Air Force Base was not using digital scanners at the
         relevant time, then produce all documents, files, policies, procedures
         that show how fingerprints were collected and mailed to HQ AFOSI for
         submission to the FBI CJIS.

               Request for Production #39 is intended to include, but is not
               limited to, a request for records establishing the use or digital
               scanners or processes in place in the event digital scanners were
               not available as reported in DODIG-2018-035 (Pages 25–26).

40.      Documents or files, policies or procedures—electronic or otherwise—
         that show, during the relevant time period of this case, “AFOSI’s
         investigative database programming prevents closure of an
         investigation until an AFOSI supervisor certifies in the Investigative
         Information Management System (I2MS) database that the fingerprint
         cards and final disposition reports have been submitted to FBI CJIS.”
         DODIG-2018-035 (page 26).

               Request for Production #40 is intended to include, but is not
               limited to, documents that show this supervisory certification
               system was in place and followed (or not) when Devin Kelley’s
               fingerprints should have been obtained and reported while he
               was enlisted in the Air Force.

41.      AFOSI manual 71-121, Processing and Reporting Investigative
         Matters,” April 13, 2015, Incorporating Change 1, June 6, 2016, as
         referenced in DODIG-2018-035 (Page 26).



                                        18 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 19 of 26




42.      The “training documents” from the U.S. Air Force Special
         Investigations Academy as referenced in DODIG-2018-035 (Page 26).

43.      Fingerprint card collection and submission procedures taught during
         several classes at the AFOSI Basic Special Investigators Course
         (BSIC) and Advanced General Crimes Investigation Course (AGCIC),
         including but not limited to, the 4-hour block of instruction for I2MS as
         referenced in DOGIG-2018-035 (Page 26).

44.      Fingerprint card submission policies, procedures, pamphlets,
         PowerPoints, and other documentation—electronic or otherwise—used
         during the 1-hour Subject Processing Procedures lecture and the Web
         I2MS Case Closure lesson, including but not limited to, the I2MS
         navigation and documenting guide as referenced in DODIG-2018-035
         (Page 26).

45.      The AFOSI Investigative Sufficiency Checklist and AFOSI Closed Case
         Review Checklist as referenced in DODIG-2018-035 (Page 26).

46.      The SMART-OSI (Strategic Management Analysis and Reporting Tool)
         report that field leaders use to identify files within I2MS with missing
         data, as referenced in DODIG-2018-035 (Pages 26–27).

47.      Documents, or files, electronic or otherwise, that reflect policies,
         procedures, and checklists created, implemented, or enforced by the
         AFOSI in response to the DoD IG report assessing the Air Force’s
         failure to report fingerprints and final dispositions, including those
         referenced in DODIG-2018-035 (Pages 27–28).

48.      Documents, or files, electronic or otherwise, created by the AFOSI IG
         in connection with its inspections that began in October 2017 as noted
         in DODIG-2018-035 (Page 28).

               Request for Production #48 is intended to include, but is
               not limited to, a request for case files or records of
               inspections done on AFOSI criminal indexing data as a
               special interest item during region unit effectiveness
               inspections (Page 28).

                                         19 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 20 of 26




49.      Air Force Instruction (AFI) 31-118 “Security Forces Standards and
         Procedures,” as referenced in DODIG-2018-035 (Page 30).

50.      Air Force Instruction (AFI) 31-120 “Security Forces Systems and
         Administration,” as referenced in DODIG-2018-035 (Page 30).

51.      AFSFC presentation slides, “Completing a Federal Document (FD)
         249/Criminal Fingerprint Card,” as referenced in DODIG-2018-035
         (Page 30).

52.      The Management Internal Control Toolset (MICT) referenced in
         DODIG-2018-035 (Page 30).

53.      The Security Forces MICT checklist items as referenced in DODIG-
         2018-035 (Page 30).

54.      Documents, or files, electronic or otherwise, that reflect policies
         created, implemented, or enforced by the Air Force Security Forces in
         response to the DoD IG report assessing the Air Force’s failure to
         report fingerprints and final dispositions as referenced in DODIG-
         2018-035 (page 31–32).

55.      Communication between the DoD IG office and Secretary of the Air
         Force, or her office, concerning the deficiencies found and reported in
         DODIG-2018-035 to include, but not limited to, regular updates on the
         progress of recommendation implementation. See DODIG-2018-035 at
         pages 28 and 32.

56.      The 93 Air Force Security Forces fingerprint cards and 93 Air Force
         Security Forces final disposition reports that were not on file in the
         FBI Next Generation Identification database as referenced in DODIG-
         2018-035 (Page 31).

               Request for Production #56 does not seek personal, private
               identifying information and includes a request to redact all but
               the first and last initial of any individual identified who is not
               Devin Kelley.



                                         20 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 21 of 26




57.      The Air Force Security Forces audit and results of audit (if they are
         different documents) that is referenced in DODIG-2018-035 (Page 32).

58.      Documentation, notes from interviews, recordings from interviews—
         written or electronic—of interviews conducted with government
         personnel that were conducted as part of the DODIG-2018-035 report.

59.      The “list of convicted offenders who did not have fingerprint cards or
         final disposition reports on file in the FBI NGI database” as referenced
         in Appendix A of the DODIG-2018-035 (Page 43).

60.      Documents, files, reports—electronic or otherwise—of the “2,502
         military service members who were convicted by court-martial of
         qualifying offenses during our evaluation period” as referenced in
         DODIG-2018-035 (Page 43).

               Request for Production #60 does not seek personal, private
               identifying information and includes a request to redact all but
               the first and last initial of any individual identified who is not
               Devin Kelley.

61.      Documents provided to the Inspector General by the LEO
         representatives, as referenced in DODIG-2018-035 (Page 44),
         including:

            a) Guidance applicable to fingerprinting subjects and oversight of
               fingerprint card and final disposition report submission
               processes,

            b) Investigative case information, such as case numbers, date
               initiated, investigating organization, FBI numbers, TCNs, and
               the rationale for non-submission of fingerprint cards and final
               disposition reports,

            c) Training related to fingerprint card and final disposition report
               submissions, and

            d) inspection procedures and results.


                                         21 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 22 of 26




62.      Policy and guidance documents, inspections reports, and training
         materials reviewed by the Inspector General as referenced in DODIG-
         2018-035 (Page 44).

63.      Interview notes, recordings, emails, transcripts from the interviews of
         “Military Service LEO subject matter experts” as referenced in
         DODIG-2018-035 (Page 44).

64.      The “spreadsheet” populated by each of the Service JAGs as referenced
         in DODIG-2018-035 (Page 44).

65.      The data retrieved from the military LEOs reporting systems as
         referenced in DODIG-2018-035 (Page 44)

               Request for Production #65 only seeks the data and reports
               obtained from the Air Force Automated Military Justice
               Administration and Management System (AMJAMS) referenced
               in DODIG-2018-034 (Page 44)

66.      Unredacted copy of “Report No. PO 97-003, “Criminal Investigations
         Policy Memorandum Number 10, Criminal History Data Reporting
         Requirements,” January 28, 1997 as referenced in DODIG-2018-035
         (Page 50).

67.      The AFOSI memorandum of December 9, 1996, that is referenced in
         DODIG-2018-035 (Page 51).

68.      DoD Instruction 5505.11 as referenced in DODIG-2015-081 (Page 1).

69.      The list of required convicted offender names that did not have
         fingerprints and/or final disposition updates in IAFIS, as referenced in
         DODIG-2015-081 (Page 3).

70.      The 358 Air Force qualifying convictions, 110 and 113 of which whose
         fingerprint data and final disposition reports, respectively, were not in
         the IAFIS, as referenced in DODIG-2015-081 (Pages 4–8).


                                         22 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 23 of 26




               Request for Production #70 does not seek personal, private
               identifying information and includes a request to redact all but
               the first and last initial of any individual identified who is not
               Devin Kelley.

71.      Documents, or files, electronic or otherwise, that reflect policies, rules,
         or regulations, created, implemented, or enforced by the Air Force in
         response to Recommendation 2 of DODIG-2015-081. (Page 10)

72.      The unredacted “1997 Department of Defense Office of Inspector
         General” report titled, “Evaluation of Department of Defense
         Compliance with Criminal History Data Reporting Requirements” as
         referenced in DODIG-2015-081 (Page 12).

73.      Documents, or files, electronic or otherwise, that reflect policies, rules,
         or regulations, created, implemented, or enforced by AFOSI to ensure
         fingerprints and final disposition reports for future arrestees and
         convicted offenders comply with DODI 5505.11 as noted in DODIG-
         2015-081. (page 22).

74.      Documents, or files, electronic or otherwise, that reflect policies, rules,
         or regulations, created, implemented, or enforced by the Air Force
         Security Forces to ensure fingerprints and final disposition reports for
         future arrestees and convicted offenders comply with DODI 5505.11 as
         noted in DODIG-2015-081. (page 22).

75.      The three tabs (attachments) referenced in the December 9, 2014,
         letter the Deputy Director of Security Forces, USAF sent to the DoDIG,
         as referenced in DODIG-2015-081 (Page 24).

               Request for Production #75 requests Tab 1-Draft report criminal
               history data reporting; Tab 2-(FOUO) Copy of Air Force
               Fingerprint Results 113 Names; and Tab 3-(FOUO) DoDIG List
               of Security Forces Names (Page 24)

76.      DoD Manual (DoDM) 7730.47-M, Volume 1, “Defense Incident Based
         Reporting System (DIBRS): Data Segments and Elements,” December
         7, 2010, as referenced in DODIG-2015-011 (Page i).

                                          23 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 24 of 26




77.      Interview notes, recordings, transcripts, or other documentation
         related to communication with the DJIS NIBRS Coordinator
         referenced in DODIG-2015-011 (Page 5).

78.      Interview notes, recordings, transcripts, or other documentation
         related to communication with the DMDC DIBRS Database
         Administrator referenced in DODIG-2015-011 (Pages 5-6).

79.      Interview notes, recordings, transcripts, or other documentation
         related to communication with the DCIS Project Manager, Case
         Reporting Information Management System (CRIMS) as referenced in
         DODIG-2015-011 (Page 7).

80.      Interview notes, recordings, transcripts, or other documentation
         related to communication with the HG Air Force Office of Special
         Investigation IT Enterprise Management Directorate (HQ
         AFOSI/XIW), Investigative Information Management System (I2MS)
         Program Manager, as referenced in DODIG-2015-011 (Page 8).

81.      Interview notes, recordings, transcripts, or other documentation
         concerning communication with the DoD Director of Law Enforcement
         Policy and Support, as referenced in DODIG-2015-011 (Page 9).

82.      The “error reports” maintained by the DMDC Database Administrator
         referenced in DODIG-2015-011 (Page 9).

83.      Documents, or files, electronic or otherwise, that reflect policies,
         procedures, and checklists created, implemented, or enforced by the
         Air Force and DoD in response to the DoD IG report Recommendation
         1 found in DODIG-2015-011 (Page 11).

84.      Documents, or files, electronic or otherwise, that reflect policies,
         procedures, and checklists created, implemented, or enforced by the
         Air Force and DoD in response to the DoD IG report Recommendation
         2a, 2b, found in DODIG-2015-011 (Page 12 and Page 14)).

85.      Documents, files, electronic or otherwise, that establish the DCIS was
         able to deploy CRIMS v.2 so as to ensure DIBRS compliance as
         described in DODIG-2015-011 (Page 13).
                                        24 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 25 of 26




86.      Documents, files, electronic or otherwise, that establish that “CRIMS
         v.2 is expected to be CJI sharing system compliant for the purposes of
         DIBRS criminal investigative data reporting” as described in DODIG-
         2015-011 (Page 14).

87.      Documents, files, data, reports, electronic or otherwise, that prove
         “AFOSI identified and corrected the internal process flaw which
         allowed this lapse to occur, and as of July 10, 2014, the DIBRS
         program managers completed corrective action” as stated in DODIG-
         2015-011 (Page 15).

88.      The “submitting agency’s policies and procedures for collecting and
         reporting data regarding criminal incidents” referenced in DODIG-
         2015-011 (Page 16).

89.      The interview notes, recordings, transcripts—electronic or otherwise—
         of the DoD Director of Law Enforcement Policy and Support, the
         DMDC DIBRS System Administrator, and key DCIO staff, as
         referenced in DODIG-2015-011 (Page 16).

90.      The “criminal investigative database reports for a specified time
         period” referenced in DODIG-2015-011 (Page 16).

91.      The “policy guidance and documents to validate the submitting
         agencies processes concerning accurate reporting” referenced in
         DODIG-2015-011 (Page 17).

92.      The “DIBRS database administrator provided spreadsheets” referenced
         in DODIG-2015-011 (Page 17).

93.      Documents, or files, electronic or otherwise, that contain any records or
         findings from AFOSI Detachment 225 self-inspections or AFOSI IG
         Inspections of AFOSI Detachment 225, performed between June 2011
         and November 2017.

94.      Documents or files, electronic or otherwise, concerning Devin Kelley, in
         the possession of the Defense Manpower Data Center.



                                         25 of 26
      Case 5:18-cv-00555-XR Document 124-2 Filed 08/29/19 Page 26 of 26




               Request for Production #94 is intended to include
               documents or evidence concerning Devin Kelley’s base
               access privileges as well as any information collected in
               accordance with DOD Instruction 7730.47-M Volume 1.

95.      Reports, files, or documents submitted to any oversight institution or
         body, including Congress or the Attorney General, or their designee or
         agent, concerning compliance with the reporting requirements of the
         Brady Bill, the national instant background search system, or DOD
         Instruction 7730.47-M Volume 1.

               Request for Production #95 includes a request for
               documents or evidence concerning reports to Congress
               pursuant to 34 U.S.C. § 40901(e)(1)(E) and (e)(1)(F).




                                         26 of 26
